 ELKWOOD DETECTIVE AGENCYWilliam M. Bennett d/b/a Elkwood Detective Agencyand William Witsman d/b/a Active DetectiveAgencyGeneral Service Employees Union Local No. 73, affi-liated with Service Employees International Union,AFL-CIO and William Witsman d/b/a Active De-tective Agency. Cases 13-CA-16885 and 13 CB7462October 31, 1978DECISION AND ORDER'By MEMBERS JENKINS. MURPHY. AND TRUESDAII.On July 5, 1978, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent Union filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Wil-liam Bennett, d/b/a Elkwood Detective Agency,Summit, Illinois, his agents, successors, and assigns,and the Respondent, General Service EmployeesUnion Local No. 73, affiliated with Service Employ-ees International Union, AFL-CIO, Chicago, Illi-nois, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified:[Subsequent to issuance of this Decision and Order. Respondent Unionon November 21, 1978. filed with the Board a motion for reconsideration ofthis panel decision by the full Board. Pursuant to Board policy, the samepanel which decided this case considered Respondent Union's motion anddeclined to refer it to a full Board. After considering the motion, the three-member panel decided to clarify the orginal Order and in all other respectsto deny the motion as raising no issues not previously considered. The Or-der and Appendix B herein appear as amended by the Board's "Order De-nying Motion for Reconsideration En Banc and Amending Decision, Orderand Notice." dated May 15. 1979.11. Substitute the following for paragraph A, I(d):"In any other manner interfering with, restraining,or coercing its employees in the exercise of theirrights under Section 7 of the Act."2. Delete paragraph B, I(a) and reletter the subse-quent paragraphs accordingly.3. Substitute the following for the new paragraphB, I(c):"(c) In any other manner restraining or coercingthe employees of Elkwood or the employees of anyother employer of guards and/or detective personnelin these employees' exercise of their rights under Sec-tion 7 of the Act."4. Delete the citation. "F. W. Woolworth Compa-nv, 90 NLRB 289," in paragraphs A. 2(b) and B, 2(a).5. Substitute the attached notices for those of theAdministrative Law Judge.Respondent :nion has excepted to certain credibility findings made bythe Administrative L aw Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibill-t, unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dr, Wall Producis, Inc.. 91NLRB 544 (1950). enfd. 188, 362 (3d Cir 1951). We have carefully exam-ined the record and find no basis for reversing his findings.In affirming the Administrative L.aw Judge's conclusion that a broadorder should issue. wse rely solely on Board Decisions and AdministrativeLaw Judge Decisions adopted by the Board. Member Murphy agrees that abroad order is appropriate herein In so concluding, however, she does notrels ,n General Service Emplovees Union Local No. 73 (A I Securite Service(Co.), 224 NLRB 434 (1976), in which she dissented. Nor does she rely on the8b$h7)(C) finding in General Senice Employees Union Local No. 73 {And!Frain. Inc ), 230 NLRB 351 (1977). for reasons stated in her dissent therein.Consistent with the Board's traditional language. "in any other manner,"used in a broad order, we shall modify the Administrative Law Judge'srecommended Order and notice accordinglyIn addition, we shall delete the Adrmnistrative Law Judge's citation of/ 1$ Woolworth Conmpans, 90 NI RB 289 (1950), in pars A. 2(b) and B.2(a). which refer to interest on monetar' awards. Woolworth has nothingwhatsoever to do with interest; it Involves the reimbursement of backpay,which is inapplicable hereWe shall also delete the phrase "Interfenng with" in par. B. 1(c) Sec.8(b I 1)A) onl, proscribes restraint and coercion of employees' Sec 7 nghts.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportu-nity to present evidence, the National Labor Rela-tions Board has found that we committed certain un-fair labor practices and has ordered us to post thisnotice. We intend to abide by the following:WE WILL NOT recognize or bargain with theUnion as the exclusive representative of our em-ployees for collective-bargaining purposes un-less and until a majority of our employees withinan appropriate unit freely and without coercion99 DEC ISIONS OF NATIONAL LABOR RELATIONS BOARDhas designated the Union as their representativefor collective-bargaining purposes.Wi WILL Nor give any force or effect to anycontract or contracts signed by us and theUnion on and after July 7, 1977, covering ouremployees' rates of pay, wages, hours, and work-ing conditions.Wif V ii NOI assist the Union to become therepresentative of our employees for collective-bargaining purposes.WE WII.L NO1 in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theNational Labor Relations Act, as amended, toself-organization, to bargain collectively throughthe Union or another representative of theirchoosing. to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from anyand all such activities.WI wUi.l withdraw and withhold recognitionof the Union as the exclusive representative ofour employees for collective-bargaining pur-poses unless and until a majority of our employ-ees in an appropriate unit freely and withoutcoercion have designated the Union as their rep-resentative for collective-bargaining purposes.WFe wii.L jointly and severally with the Unionreimburse our employees for any initiation fees,dues, or other payments paid to the Union ormade pursuant to the contract or contracts en-tered into between us and the Union on and af-ter July 7, 1977, with interest on the amountsdue.WILIIAM BFNNEI-I. d/b/ a EI.KWO)I)DE.IE('IIVE AGENCYAPPENDIX BNof I(E To MEMBERSPoSTED BY ORDER OF IHENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Board has issued a Decision finding we and Wil-liam Bennett, d/b/a Elkwood Detective Agency, vio-lated the National Labor Relations Act, as amended,by entering into a contract at a time we did not rep-resent a majority of Elkwood's employees within anappropriate unit. To rectify that violation and inview of its finding that we have commited similarviolations in the past and will continue to committhem in the future unless barred from doing so, theBoard has ordered us to refrain from certain acts andto perform others, and to notify you what we havebeen ordered not to do and what we have been or-dered to do. We therefore inform you:WE WIn. NOT demand or accept recognitionand collective bargaining as the representativeof employees of Elkwood or any other employerof guards and/or detectives unless and until amajority of employees within the appropriateunit employed by Elkwood or such other em-ployer freely and without coercion has designat-ed us as their representative for collective-bar-gaining purposes.WI WILL Not give any force or effect to thecontract or contracts signed by Elkwood and uson and after July 7, 1977, covering the wages,rates of pay, hours, and working conditions of aunit of Elkwood's employees.WE WI.L NOI interfere with, restrain, or coercethe employees of Elkwood or the employees ofany other guard or detective agency in the exer-cise of their rights under Section 7 of the Act toself-organization, to form, join, or assist theUnion or any other labor organization, to bar-gain collectively through the Union or anotherrepresentative of their choosing, to engage inother concerted activities for the purpose of col-lective bargaining or other mutual aid and pro-tection (or to refrain from any and all such ac-tivities) and,WE- wi l. jointly and severally with Elkwoodreimburse Elkwood's employees for any initia-tion fees, dues, or other payments received by usor otherwise paid as a result of the contract orcontracts signed by Elkwood and us on and af-ter July 7, 1977, with interest on the amountsdue.GIENEiRAL SERVICE EMPIOYE ES UNION LOCALNo 73 AFFII.IATED WITH SERVICE EMPLOYEESINTERNATIONAL UNION. AFL CIODECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnMarch 20-21, 1978, I conducted a hearing in Chicago, Illi-nois, to try issues raised by a consolidated complaint issuedagainst William Bennett, d/b/a Elkwood Detective Agen-cy, herein called Elkwood, the Employer, or the Company,and General Service Employees Union Local No. 73. affili-ated with Service Employees International Union, AFL-C10, herein the Union, on November 14, 1977,' on thebasis of charges filed against them by William Witsmand/b/a Active Detective Agency, herein the Chaiging Party,on September 26.All dates referred to hereinafter are in 1977. unless otherwise stated.00 ELKWOOD DETECTIVE AGENCYThe complaint alleges that the Company violated Sec-tion 8(a)(1), (2), and (3) and the Union violated Section8(b)(I)(A) and (2) of the National Labor Relations Act, asamended (hereafter called the Act), by entering into a con-tract wherein the Company recognized the Union as theexclusive collective-bargaining representative of its guards,and required that they pay initiation fees and dues to theUnion as a condition of continued employment withoutaffording them any opportunity to decide whether or notthey desired such representation.While the Company did not file a written answer to thecomplaint, the operational head of the Company, WilliamBennett, who appeared on its behalf without counsel at theheanng, was afforded an opportunity to respond orally tothe allegations contained in the complaint. By Bennett,the Company admitted the commerce facts, execution ofthe contract without proof of the Union's majority repre-sentative status among its guards, and, that by such con-duct the Company violated the Act.While the Union also admitted it did not represent amajority of the Company's guards at the time it executedthe contract, it denied the commerce facts and moved todismiss the complaint for want of jurisdiction.The parties advised me that they were unable to reach asettlement because they disagreed on the scope of theremedial order, with the General Counsel contending theUnion's conduct vis-a-vis the Employer was but a currentexample of an unlawful pattern or practice developed bythe Union to coerce the unorganized segment of the guardindustry in the area into signing the Union's standard areacontract (which covered the organized segment of the in-dustry in the area) without regard to the desires of theaffected guard employees, which pattern would continueunless a broad order issued barring such conduct and theUnion contending the remedial order should be limited tobar such union conduct vis-a-vis this Employer only.The issues before me for resolution are: (I) Whether theBoard has or should exercise jurisdiction in this case: (2) ifso, whether the Company and the Union violated Section8(a)(1), (2), (3) and Section 8(b)(l)(A) and (2) of the Act:and (3) if so, whether a broad remedial order should issue.The parties appeared at the hearing and were affordedfull opportunity to adduce evidence, examine and cross-examine witnesses, argue, and file briefs. Briefs have beenreceived from the General Counsel and the Union.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs, and research, I enter thefollowing:FINIINGS 01 FA( II JtRISI)I( IONAs noted heretofore, the Company failed to file a writtenanswer to the complaint, but orally responded to the cornm-2 The complaint alleged. Ihe tJnlirn, wrilttn anser r .Idmitted Benneltorally admitted. and I find at all times pertincit Bennel a. hlcensedrl hi tBheState of Illinois to do business as a delecnle and iI:aird aicncs, BCenTIctl va'a partial owner and directed the operamnii, ouf Ihe ( np,.il. and lie ald hwas a supervisor and agent of the (C lpan .iL a inge Iin Its behalfplaint allegations at the outset of the hearing with admis-sions it maintained an office and place of business at Sum-mit, Illinois. for the purpose of engaging in the business ofproviding guard and detective services in the Chicago andadjacent suburban areas, and that during the year 1977 itprovided services valued in excess of $50,000 for users whomet the Board's jurisdictional standards and therefore wasan employer engaged in commerce in a business affectingcommerce, within the meaning of the Act.Since the Union contended those admissions were notbinding upon the Union in view of its denial thereof in itswritten answer, the General Counsel adduced testimony byBennett and AnthonN R. Palumbo. a part owner of theCompany who handled its financial affairs, including bill-ing of clients for services, accepting payments therefor,etc..3 that during the year 1977. the Company received inexcess of $50,000 from McI)onald Corporation for guardservices provided over the year, at approximatel. 18 res-taurants operated b\ McDonald in the area:4between $1015,000 from Burger King for similar services rendered overa 6-month period in 1977, at four restaurants: approxi-mately $6,000 from Paramount Threatres for similar ser-vices rendered over a 2 month period in 1977 at a theatre:between $4 6,000 from Fencl Chevrolet for similar servicesduring 1977: and approximately $20,000 from Johny O'sSupper Club for similar services during 1977.The parties stipulated that McDonald Corporation.Burger King, and Paramount Theatres at all times perti-nent, were employers engaged in commerce in business ef-fecting commerce within the meaning of the Act.I credit Bennett and Palumbo testimons recited hereto-fore: they displayed a detailed awareness and recollectionof the scope of Elkwood's operations during 1977, and itsreceipts and disbursement. therefrom, during that year,particularly with respect to the companies cited ibove, andwere convincing witnesses, impressing me with their truthand accuracs. It is further clear from McDonald's alone.over only 5 months of 1977, Ilkswood deriveJ $47.,(X) inrevenues for guard ser' ices, at I8 locatilrnsf ;, ith 1at least anequivalent sum oser the remaining 7 months and certainlya sum in excess of $50,000.In view of the documentars support that in onls 5 of theon the h.,sis .f IhIl teSllllOnrls whih I (rehlil I find al all pelilnenltimes P'llumbho %,, a supiierXls l Iand .entc of the (' .Implr a .ting Oie I(behalfIthICII IcItI' IntI V.aI, u iuppit i c x d phlicates of hills sent to Micl)Do aldce rilriF Ihe perioid S\ sl l)citiihe r 1 I77n the griss .anllunin of $47.(XX)hBennCell lestlfled thic ihC (ht I prtn' 1977 re.enues fromn Mcl)nald forserm ices oter the full se.ar exceeded $ii).X)i .anrld Palumborh testified thl Ihe( mlnp.aii\n 19- iYrelCn X frlm-i D1It [ iil Ifr suth cr5 .cs hitS een Jalcuai't /tnd l!I ' IS7 hbilcid .; s h,, l ic f cic nnthl hillh nc atleais eqlldlic the $47h.1) .sh t o n I ri I t I, l st l)etetllh er 1977 bilnlln. aInlcertillnlN exueeded $Si)ltot) f[Ir tot : ,f ipproxrnatel\ 5944K() :tndi $7.()O,respecti. velI foind .lch Ilil liIt at the h}lic HILn .Hrd ton intlc to find 1ihiril cI/C IIile 11l iis o hlCeCllon II. tihc ltlle l'blll; \ , f tCrlltin dupliplate hill, cnr hbi kvi,,od durinig I197 It , Lc It)nalId for etice-C, rendered onl the criclnd Ihcduplic.te hills in rtiesihn ncaitic the hecla in ".1 Ii l)elcci,.ie nenc., Icredll P'lumnho'. lestinmonx Ih. he tdid rillrns for I tf prior io the forma-tion of I:lku(id and used the hblalk I IIn 'ti for IIkwotwd .hililncs. mere-1s pahnlsit .aitker, re.dinlg e I lk,.I,.dl l)tetlse .igeuls s'er the I Hhe.iding on thei origirals o.f lhe hills senl t h) Iilk .i..l .thenis hbu nr t hlb h-ering to aJffix rtiuh stiker, t the drplic:ite. fi keptl a pait of JI kwood'srecordsi .i it h1 ftrilhet tetliltiltl .t Iit tt , .ix fr.ll,.,,d 11 .'is icr t. raitlnsalid J i t 1n. tlIn ,lII 1'" .I I .II c I. to S \t \ i ) IItI.L1I01 DECISIONS OF NATIONAL LABOR RELATIONS BOARD12 months in 1977 Elkwood performed guard services forMcDonald valued at $47,000 and, thus, obviously receivedin excess of $3,000 more during the other 7 months within.that year Elkwood rendered such services to McDonald, Ifound it would not serve the purposes of the Act, it wouldunduly delay and prolong the hearing, and it might pro-duce results harmful and not intended by the statute 6 tohold open the record while the Union pursued an inquiryinto the names and addresses of all of Elkwood's custom-ers. I also sustained objections to the Union's questionsconcerning the identity of customers turned over to Elk-wood by J.H. and what amounts, if any, Elkwood paid toJ.H. for such referrals. I so ruled because of Palumbo'stestimony, which I credit, that none of the accounts he andBennett named, namely, McDonald, Burger King, Para-mount, Fencl, and Johny O's Supper Club, were turnedover to Elkwood by J.H. and J.H., with whose operationshe was familiar, at no time performed guard services forthose companies just named.I therefore find my denial of the Union's request to per-mit the Union to pursue the names and addresses ofElkwood's customers and my sustaining of objections toquestions concerning the identity of customers turned overto Elkwood by J.H. insufficient grounds for discreditingthe testimony of Bennett and Palumbo concerning thecommerce facts recited above.Based on the foregoing, I find and conclude during arepresentative period, 1977, Elkwood, in the normal courseof its business, provided services valued in excess of$50,000 for users (McDonald, Burger King, and Para-mount) who met the Board's jurisdictional standards andtherefore at times material hereto was an employer en-gaged in commerce in a business effecting commerce with-in the meaning of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts 7The Union commenced its campaign to organize Elk-wood by dispatch of a March 24 letter to Elkwood inform-ing Elkwood the Union believed the wages and fringe ben-efits Elkwood was providing its guards were below theUnion's area standards for such wages and fringe benefitsand requesting Elkwood inform the Union concerning thelevel of its wages and fringe benefits by a certain date.Elkwood did not respond to the letter.On June 23, Union Business Representatives Richard6 In view of the Union's threat to contact Elkwood's customers and seekto disrupt their business relations if Elkwood failed to grant its demands forrecognition and a union shop contract.The Union objected to the admission of any evidence concerning itsconduct vis-a-vis Elkwood on the ground it and E.lkwood admitted execu-tion of a contract wherein Elkwood recognized the Union as the exclusiverepresentative of its guards for collective-bargaining purposes arid requiringthose guards to pay initiation fees and dues to the Union as a condition ofemployment without authorization from the guards and consequent ¥iola-tion of Sec. 8(bXI{XA) and (2) of the Act and that admission of such evi-dence might establish its further violation of Sec. 8(hb)(4 and or t8(b)7) ofthe Act. Since the General Counsel represented arid I ruled the evidence inquestion would relate solely to the issues in this proceeding. I overruled theobjection.Wesley and Charles Bonesz 8 visited Elkwood's offices andinterviewed Bennett. They informed Bennett that Elkwooddid not meet the Union's area standards for wages andfringe benefits, as represented by the Union's standardguard contract; provided Bennett with a copy of the con-tract; advised Bennett the Union would picket Elkwood atits customer's locations if Elkwood did not satisfy theUnion it was meeting the standards contained in the con-tract; suggested Bennett study the contract; and arrangeda date for a second meeting at Bennett's office.Bennett telephoned Bonesz and canceled the proposedmeeting at his office, but agreed to meet with the unionrepresentatives at the Union's office on July 7.On July 7, Bennett appeared at the Union's office andmet with Wesley, Bonesz, and the Union's attorney, DavidLoewenberg.9They discussed the wage and fringe benefitscontained in the Union's standard guard contract andthose of Elkwood's guards; Bennett conceded that Elk-wood did not match certain fringe benefit levels i' con-tained in the contract, though it matched or exceeded thewage rates. Loewenberg informed Bennett that the Unionhad a right to picket Elkwood's customers at locationswhere Elkwood provided guard services to its customers,that the Union would not do so if Elkwood signed one ofits standard guard contracts, but would do so if Bennettleft the union office without signing. Bennett stated he hadto confer with Palumbo and secure Palumbo's agreementbefore he could sign. Loewenberg offered Bennett the useof an office and a telephone. Bennett accepted, was unableto reach Palumbo, but left word with Palumbo's answeringservice to return his call as soon as possible. Palumbo soonafter returned Bennett's call. Bennett informed Palumbowhat had transpired and then put Loewenberg on the tele-phone. Loewenberg informed Palumbo that the Union wastoo big for a small employer like Elkwood to fight, thatbigger guard employers had fought the Union and lost, andsuggested Elkwood sign the contract and avoid a struggle.Bennett took back the telephone and Palumbo advised himto sign the contract. Bennett and Loewenberg signed theUnion's contract and Bennett left the union office."It has been admitted by both Elkwood and the Unionthat the Union did not represent Elkwood's guards at thetime they signed the contract and that the contract con-tained an exclusive recognition clause, a union shop clause,and a dues-checkoff clause.Based on the foregoing, I find and conclude Elkwoodviolated Section 8(a)(l), (2), and (3) and the Union violatedSection 8(b)1)(A) and (2) of the Act.9 I find at all tinies material Wesle, and Bonesz were agents of the Unionacting orl Its ibehall uithin thei meaning oif the Act.I' find ail 1 nilteria time. I.,rewenherg was an agent of the I nmon actingon its behalf sithil thre mieaning if the Actu0 For health and welfare, etcII 'Ihe findings under this heading are based primarily on the testimonyof Bennett and Paiumh i Aith omnie corroboration from Wesley. Bonesz,and Loewenberg % here the irstrinirmns f the latter three witnesses differsfront that of the two former witnesses, it is not credited. Bennett and Palum-Ix) impressed me as rehliablic iuthful witnesses In their testimony, and I findsomewhat incredible the uliol witnesses' testimony that they never askedBennett tot sign a contract and only acceded to Bennett's pleas to he fur-iished .i contract toi ,1 in102 ELKWOOD DETECTIVE AGENCYB. The Scope of the Remedial OrderThe General Counsel contends since at least 1974 andcontinuing through 1978 the Union has been following aprogram designed to coerce the nonunion segment of theguard industry in the Chicago and suburban areas into exe-cuting the Union's standard guard contracts wherein theUnion is granted exclusive recognition for collective-bar-gaining purposes, the guard employees covered by the con-tract are required to pay dues and initiation fees to theUnion and the guards receive the rates of pay, wages,hours, and working conditions set out therein, all withoutregard to the sentiments of the guards concerning such rep-resentation. He contends the program is carried out by firstestablishing contact with a nonunion employer, assertingthe wages, rates of pay, hours, and working conditions ofthe guard employees of that employer are below those con-tained in the Union's standard guard contract (an Associa-tion-Union agreement covering the unionized segment ofthe industry in the area); second, threatening to picket thatemployer at the premises of his customers if he fails orrefuses to sign a contract containing the same terms, in-cluding, inter alia, provisions recognizing the Union as theexclusive representative of the employer's guard employeesfor collective-bargaining purposes, requiring those guardemployees to pay initiation fees and dues to the Union as acondition of employment, etc.; third, in some cases, threat-ening to contact the employer's customers to threaten themwith picketing unless they pressure the employer to sign thecontract or the customers will switch to an employer undercontract with the Union; fourth, in the event the nonunionemployer resists, picketing locations where he providesguard services and contacting the persons for whom suchservices are rendered, pressuring those persons to informthe employer they will cease doing business with him un-less he enters into a contract with the Union covering hisemployees; and further pressuring those persons to switchtheir business to a guard service under such contract withthe Union if he does not yield to such pressure.The General Counsel cites the following cases to supporthis argument: General Service Employees Union Local No.73, affiliated with Service Employees International Union,AFL-CIO (R.R.S., Inc.), JD-795-74 (unreported in theBoard's bound volumes since the Union failed to file time-ly exceptions to Administrative Law Judge George J. Bott'sDecision and that Decision, therefore, was adopted profor-ma by the Board); General Service Employees Union LocalNo. 73, etc. (A-I Security Service Co. & Jack Moran, d/b/aMoran Detective Agency), 224 NLRB 434 (1976) enfd. 97LRRM 2906; (D.C. Cir. 1978); General Service EmployeesUnion Local No. 73, etc. (Andy Frain, Inc. and Allied Securi-ty, Incorporated Chicago), 230 NLRB 351 (1977); Manage-ment Safeguards, Inc. & General Service Employees UnionLocal No. 73, etc., JD-166-78 (unreported in the Board'sbound volumes since the Union failed to file timely excep-tions to Administrative Law Judge Robert C. Batson's De-cision, and that Decision was adopted pro forma by theBoard); and the following pending cases (for informationalpurposes)-General Service Employees Union Local No. 73,etc. (Andy Frain, Inc.), JD-166-78 (Administrative LawJudge Robert A. Giannasi); Administrative Law Judge De-cision entered, before Board for review; General ServiceEmployees Local No. 73, etc. (Wm Witsman, d/b/a ActiveDetective Agency), JD 368-78 (Administrative Law JudgeThomas D. Johnston), Administrative Law Judge Decisionentered, before Board for review; General Service Employ-ees Union Local No. 73, etc. (Rainey's Detective Agency),Case 13-CP-359 (Administrative Law Judge Hutton Bran-don, hearing completed, awaiting Administrative LawJudge Decision); and General Service Employees Union Lo-cal No. 73, etc. (Safe Security, Inc.), 1978, Case 13-CB-7761(complaint issued, hearing scheduled).In the first (R.R.S.) case to reach the Board (in 1975), theBoard adopted Administrative Law Judge Bott's Decisionthat the Union violated Sections 8(bX7)(C) and 8(bX4)(i)and (iiXB) of the Act by Loewenberg's threatening R.R.S.with picketing of its customers if R.R.S. refused to sign itsstandard guard contract, by Loewenberg's threateningRtR.S.'s customers with picketing if they did not pressureR R.S. to sign the contract or switch their guard business toan employer covered by the contract, and by picketing atthe premises of R.R.S.'s customers when R.R.S. refused toexecute the contract and R.R.S.'s customes refused to pres-sure R.R.S. to sign and refused to switch their guard busi-ness to an employer of guards covered by the contract. Inthe next (A-I) case to reach the Board (in 1976), the Boardruled the Union violated Section 8(b)(7)(C) of the Act byLoewenberg's threatening A-I with picketing at its custom-ers' premises unless A-i signed the Union's standard con-tract. In that case, the Board overruled Administrative LawJudge Barker's recommendation that a broad order issueon the ground the R.R.S. decision was insufficient supportfor a finding the Union had a proclivity to violate the Act.In the third (Andy Frain and Allied Security) case to reachthe Board (in 1977), the Board ruled the Union violatedSections 8(b)(7)(C) and 8(b)(4)(i) and (ii)(B) of the Act bythreatening Frain and Allied with picketing of their cus-tomers if they did not sign the Union's standard guardcontract, by threatening their customers with picketing ifthey did not sign the contract, and by picketing their cus-tomers when they refused to sign. In the fourth (Manage-ment Safeguards) case to reach the Board (also in 1977), theBoard adopted the Administrative Law Judge's Decisionthat Management Safeguards violated Section 8(a)(l), (2),and (3) and the Union violated Section 8(b)(I)(A) and (2)of the Act by entering into the Union's standard guardcontract without regard to the representation desires of theaffected guard employees. While the Administrative LawJudge entered findings that the Union conduct relied uponto find violations of the Act in the R.R.S., A-l, Frain andAllied and in his (Management Safeguards) decision estab-lished the Union's proclivity for violating the Act and war-ranted the entry of a broad order, he failed to set forth abroad order in his recommended order adopted by theBoard.In the next cases pending before the Board (Andy Frainand Active), the Administrative Law Judges entered find-ings the Union program described at the outset of this sec-tion of my Decision has continued, and additional cases soalleging await hearing (Rainey's and Safe Security).The reported cases amply support the General Counsel'scontention the Union, since 1974, has been following an103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawful program designed to coerce the nonunion seg-ment of the guard service industry in the Chicago and sur-rounding areas into signing the Union's standard guardagreement, without regard to the representational desiresof the affected employees, by a campaign of threats ad-dressed to the nonunion guard employers and their cus-tomers followed by picketing of the latter in the event thenonunion guard employers fail or refuse to yield to theUnion's demands and, in my judgment, support a findingthe Union has demonstrated a proclivity to violate the Actwhich will continue unless barred by a broad order.'2I, therefore, find the Union conduct set out heretoforedemonstrates a proclivity to violate the Act by institutingand following an unlawful program designed to coerce thenonunion segment of the guard service industry in the C'hi-cago and surrounding areas into signing the Union's stan-dard guard agreement without regard to the representa-tional desires of the affected employees unless preventedfrom so doing by the entry of a broad order and, in viewthereof, a broad order should issue in this case.CON( LUSIONS 01F LAWI. At all pertinent times, Elkwood was an employer en-gaged in commerce, in a business effecting commerce, andthe Union was a labor organization within the meaning ofSection 2(2), (5), (6), and (7) of the Act.2. Elkwood violated Section 8(a)(1), (2), and (3) of theAct and the Union violated Section 8(b)(1)(A) and (2) ofthe Act by entering into a contract at a time the Union didnot represent Elkwood's guard employees, wherein Elk-wood recognized the Union as the exclusive representativeof its guard employees for collective-bargaining purposes.the guard employees covered by that contract were re-quired to pay initiation fees and dues to the Union as acondition of employment, and the wages, rates of pay,hours, and working conditions of the guard employeeswere governed by the contract.3. In view of the Union's proclivity to violate the Act bycoercing nonunion employers of guard employees in theChicago and surrounding areas into signing the Union'sstandard guard contract without regard to the representa-tion desires of affected employees, a broad order shouldissue in this case barring the UInion from continuing suchunlawful conduct.4. The unfair labor practices recited above affect com-merce as defined in the Act.I I reject the union alguments thai the R R ;.5. 4 1, mIn, t-ain. rind4/lltid Selurlrv, Aanarnrl'n l Sfc'l gluarut det iions ctilllri he relied upon t,support a finding of uniotn proclivity io vilarte the Act arid entr' iof a brolad,order either heca.use the inion did nri, file exceplnirs to the Adirisitratii cI.aw Judge i)ecision adopted bv the Board i( R I and MWanag,'mnt~rri SaileguaLr) )or the D[)ecisio did nr( intle the salme ci rt]is lrf the sliatutc 4 1or the lUnion did not file all answer it oppose entr? of an <rder gr;lnhingsummary judgment against it (A4ndr traintl) It o.ulid he an ahbuse of Boitiprecedent and policy it permit the tUrlioll t avoid consequelncec of itsunlanwful conduct b y its strategy of falling [i file eceptions and because I1several cases emploher refusal to sield to Its uilaifil L; acicIs ind sit.liCIgled to the filing of ch.rges under different secrions of the Act taihn thocehere. where its iniliil unlawful tactics .ere unlsuccessfulTHL REMEDYHaving found that Elkwood and the Union engaged inunfair labor practices in violation of Sections 8(a)(1), (2),and (3) and 8(b)(1)(A) and (2) of the Act, I shall recom-mend they cease and desist therefrom and take affirmativeaction designed to effectuate the purposes of the Act in-cluding, inter alia, the entry of a broad order designed tocurb the Union's proclivity to continue in its program vio-lative of the Act.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this case, and pur-suant to Section i0(c) of the Act, I recommend the is-suance of the following:ORDER 13A. Respondent William M. Bennett d/b/a Elkwood De-tective Agency, Summit, Illinois, his agents, successors,and assigns, shall:1. Cease and desist from:(a) Recognizing or bargaining with the Union as the col-lective-bargaining representative of its employees unlessand until a free and uncoerced majority of Elkwood's em-ployees within an appropriate bargaining unit has designat-ed the Union as their representative for collective-bargain-ing purposes.(b) Giving any force or effect to the contract or con-tracts signed by Elkwood and the Union on and after July7, 1977, covering the rates of pay, wages, hours, and work-ing conditions of Elkwood's employees.(c) Assisting the Union to become the exclusive repre-sentative of its employees for collective-bargaining pur-poses.(d) Interfering with, restraining, or coercing its employ-ees in the exercise of their rights under Section 7 of the Act.2. Take the following affirmative action:(a) Withdraw and withhold recognition of the Union asthe exclusive representative of Elkwood's employees unlessand until a free and uncoerced majority of Elkwood's em-ployees within an appropriate unit has designated theUnion as their exclusive representative for collective-bar-gaining purposes.(b) Jointly and severally with the Union reimburse itsemployees for any initiation fees, dues, or other paymentspaid to the Union or made pursuant to any contract orcontracts entered into by Elkweod and the Union on orafter July 7, 1977. together with interest thereon in themanner prescribed in F: W. Woolworth Company, 90NLRB 289 (1950), Florida Steel Corporation, 231 NLRB651 (1977). and Isis Plumbing & Heating Co., 138 NLRB716 (1962).(c) Preserve and, upon request, make available to theBoard or its agents. for examination and copying, any andall records necessary to determine the amounts of moneylt In the event no esxeptilns are filed as provided hb Sec 102 46 of theRules anid Regulillons of the Natironal I.abor Relations Board. the findings,cornclusluons alnd recommended Order herein shall, as provided in Sec102.48 of thc Rules anld Regulationlns be adopled h) the Board and becoineits findings cinclsions,. and Ordel anr! ;1ll obhJectiomns thereto shall bedeemned vualxed for all purposes104 ELKWOOD DETECTIVE AGENCYdue and payable to its employees under this Order.(d) Post in conspicuous places at its principal place ofbusiness in Summit, Illinois, and at all other locationswhere notices to employees are posted, copies of the at-tached notice marked "Appendix A." 14 Copies of the no-tice, on forms provided by the Regional Director for Re-gion 13, shall be signed and posted by an authorizedrepresentative of Elkwood immediately upon receiptthereof, and maintained for 60 consecutive days thereafter.Steps shall be taken by Elkwood to ensure the notices arenot altered, defaced, or covered by other material.(e) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsElkwood has taken to comply with this Order.B. Respondent General Service Employees Union l ocalNo. 73, affiliated with Service Employees InternationalUnion, AFL-CIO, its officers, agents, and representativesshall:I. Cease and desist from:(a) Threatening to picket and picketing Elkwood,Elkwood's customers or clients. any other employer ofguards or detective personnel, and the customers or clientsof such other employer where a purpose thereof is to securerecognition and collective bargaining unless and until amajority of the guard and/or detective personnel employedby Elkwood and such other employer within an appropri-ate unit has freely and without coercion designated theUnion as their exclusive representative for collective-bar-gaining purposes.(b) Demanding or accepting recognition and collectivebargaining as the representative of employees of Elkwoodor any other employer of guards and/or detectives unlessand until a majority of Elkwood's employees or of suchother employer within an appropriate unit freely and with-14 In the event that this Order is enforced by a judgment of a t nitedStates (Court of Appeals. the words in the notice reading "Posted hs Orderof the National Labor Relations Board" shall read "Posted Pursuant Ito aJudgment of the United States Court of Appeals Enforcing an Order of IheNational Labor Relations Board"out coercion has designated the Union as their collective-bargaining representative.(C) Griving any force or effect to the contract or con-tracts signed by Elkwood and the Union on and after JulN7, 1Q77. covering the rates of pay, wages. hours, and wwork-ing conditions of Elkwood's employees.(d) Interfering with. restraining, or coercing the emplos-ees of .lkwood and the employees of any other employerof guard and or detective personnel in those emploNees'exercise of their rights under Section 7 of the Act.2. Take the following affirmative action:(a) Jointl, and severally with Elkwood reimburseElkw ood's employees for any initiation fees, dues, or otherpayments received by the Union or otherwise paid as aresult of the contract or contracts signed by Elkwood andthe Union on and after July 7, 1977, with interest thereonin the manner prescribed in F A'. Woolworth (Comrpae'l,stpru. Isis Plunbhing & Heating (o. supra, and Floridal Steel(Corporation. supra.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, an) andall records necessary to determine the amounts of moneydue and payable to Elkwood's employees under this Order.(c) Post in conspicuous places at its business offices,meeting halls, and other places where notices to membersare customarily posted, including bulletin boards at thepremises of Elkwood and employers of guards and 'or de-tectives with whom the Union has collective-hbargaining re-lations (with Employer consent). copies of the attached no-tice marked "Appendix B." '' Copies of the notice, onforms provided by the Regional Director for Region 13,shall be signed and posted by an authorized representativeof the 1inion immediately upon receipt thereof and main-tained for 60 consecutive days thereafter. Steps shall betaken by the Ulnion to ensure the notices are not altered.defaced, or covered by other material.(d) Notify the Regional Director for Region 13. in writ-ing. within 20 days from the date of this Order, what stepsthe Union has taken to comply with this Order.'Se fn 14105